Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Application filed on September 9, 2021. Claims 1-20 are pending in the case, with claims 1, 10 and 17 in independent form.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 9 is objected to because of the following informalities: 
Lines 1-2:  “includes includes” should be “includes”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,138,286.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely vary in scope and in minor variations in language. The independent claims in the present application are broader than the independent claims in U.S. Patent No. 11,138,286 in that they do not include generating at least one navigation graph, upon which the similarity analysis is based.

Regarding claim 1, the ‘286 patent claims recite:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): 
receive, in a web browser, at least one search term for searching web content (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41.); 
determine that the at least one search term is topically related to previous web activity of a user of the web browser (i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40. acquiring data about a plurality of web pages rendered…generating at least one navigation graph based on the acquired data (previous web activity); identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the ; 
render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link associated with the previous web activity (i.e., The ‘286 patent claims recite providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render a navigation suggestion on a user interface of the web browser, the navigation suggestion associated with the previous web activity). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.); and  
render, in response to receipt of a user selection of the selectable link, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis (i.e., The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph that are determined to be topically related to each other based on the identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render the navigation suggestion, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding claim 2, which depends from claim 1 and recites: 
wherein the group of web pages includes two or more previously-viewed web pages that are arranged in chronological order (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 2 depends, including the group of web pages. The ‘286 patent claims recite generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at the group of web pages includes two or more previously-viewed web pages that are arranged in chronological order (web pages from navigation graph are include two or more previously viewed web pages arranged in chronological order)) that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages; and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. the navigation suggestion renders a list of the first group of web pages in chronological order. ‘286 patent claim 19, col 32:38-39.).

Regarding claim 3, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): render, in response to receipt of the user selection of the selectable link, a search suggestion topically related to the group of web pages (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 3 depends. The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph that are determined to be topically related identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render, a search suggestion topically related to the group of web pages). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding claim 4, which depends from claim 1 and recites: 
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): identify at least one previously-viewed web page from the previous web activity based on user engagement metrics associated with the previous web activity, wherein the group of web pages includes the at least one previously-viewed web page (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 4 depends. The ‘286 patent claims recite generating at least one navigation graph based on the acquired data; identifying a group (identify at least one previously-viewed web page from the previous web activity based on user engagement metrics associated with the previous web activity (rendered, viewed, navigation engagement metric), wherein the group of web pages includes the at least one previously-viewed web page (group of web pages from navigation graph include at least one previously-viewed web page from the previous web activity based on user engagement metrics associated with the previous web user activity)) that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages; and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3; claim 6, col 30:29-31. filtering the group of web pages … based on user engagement metrics associated with the group of web pages claim 6, col 30:29-31.).

Regarding claim 5, which depends from claim 1 and recites: 
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): acquire data about web pages rendered within the web browser (i.e., acquiring data about a plurality of web pages rendered within one or more browser tabs of a web browser. ‘286 patent claim 1 col 29:35-52, claim 8 generate a plurality of navigation graphs based on the acquired data; cluster a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group (i.e.,  generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis (cluster a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis); and determining that the content currently displayed in the web browser is topically related to the second cluster group, the navigation suggestion identifying at least one web page included within a navigation graph that is part of the second cluster group (identify the group of web pages from the cluster group). ‘286 patent claim 4, col 29:62-col 30:8; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.). 

Regarding claim 6, which depends from claim 5 and recites:
wherein a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the web browser, the at least one link representing a navigation path between the web pages (i.e., The ‘286 patent claims recite the system of claim 5 from which claim 6 depends, including the plurality of navigation graphs. The ‘286 patent claims recite at least one navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the one or more browser tabs, the at least one link 

Regarding claim 7, which depends from claim 5 and recites:
wherein the executable instructions include executable instructions that when executed by the at least one processor cause the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): filter the cluster group to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages (i.e., The ‘286 patent claims recite the system of claim 5 from which claim 7 depends, including the cluster group and the group of web pages. The ‘286 patent claims recite filtering the group of web pages to remove one or more web pages from the group of web pages based on user engagement metrics associated with the group of web pages. ‘286 patent 6 col 30:27-31; claim 4, col 29:62-col 30:8; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).  

Regarding claim 8, which depends from claim 5 and recites:
wherein a navigation graph of the plurality of navigation graphs is generated in response to receipt of a new search by the web browser (i.e., The ‘286 patent claims recite the system of claim 5 from which claim 8 depends, including the generated navigation graph of the plurality of navigation graphs. The ‘286 patent  claim 10 col 30:45-col 31:3.).

Regarding claim 9, which depends from claim 1 and recites:
wherein the group of web pages includes includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 9 depends, including the group of web pages. The ‘286 patent claims recite wherein the plurality of web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device. ‘286 patent claim 2, col 29:53-57; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Claims 17-20 recite non-transitory computer-readable media that substantially parallel the computing systems of claim 1-3 and 7, respectively. Therefore, the analysis discussed above with respect to claim 1-3 and 7 also applies to claims 17-20, 
More specifically regarding A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to (i.e., ‘286 patent claim 17 col 32:1-4.):

Regarding claim 10, Agrawal teaches:
A method comprising (i.e., ‘286 patent claim 1 col 29:35.): 
receiving, in a web browser, at least one search term for searching web content (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41; claim 23 col 32:53-56.); 
determining that the at least one search term is topically related to previous web activity of a user of the web browser (i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40. acquiring data about a plurality of web pages rendered…generating at least one navigation graph based on the acquired data (previous web activity); identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col : ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56.); 
rendering a plurality of search suggestions related to the at least one search term on a first user interface of the web browser, the plurality of search suggestions including a navigation suggestion defining a selectable link associated with the previous web activity (i.e., The ‘286 patent claims recite providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render a navigation suggestion on a user interface of the web browser, the navigation suggestion associated with the previous web activity). ‘286 patent claim 1 col : ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56. provide a first navigation suggestion for display on the user interface of the web browser, the first browser navigation suggestion identifying at least one web page from the first group of web pages… provide a second navigation suggestion (plurality of search suggestions) for display on the user interface of the web browser, the second navigation suggestion identifying at least one web page from the second group of web pages,.’286 patent claims 17, 18 col 32:20-23, 31-34. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56.); and 
rendering, in response to receipt of a user selection of the selectable link, a second user interface of the web browser, the second user interface including identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis (i.e., The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render the navigation suggestion, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56.  provide a second navigation suggestion (plurality of search suggestions) for display on the user interface of the web browser, the second navigation suggestion identifying at least one web page from the second group of web pages (a second user interface of the web browser, the second user interface including identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis),.’286 patent claims 17-18 col 32:5-23, 28-34. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. 

Regarding claim 11, which depends from claim 10 and recites:
wherein the first user interface includes a search box to receive the at least one search term, the plurality of search suggestions being rendered within a threshold distance of the search box, wherein the second user interface includes a history of the web browser associated with the user (i.e., The ‘286 patent claims recite the method of claim 10 from which claim 11 depends, including the first and second user interface and plurality of search suggestions. The ‘286 patent claims recite the navigation suggestion identifies the at least one web page in response to a search term being received within a search box of the web browser. ‘286 patent claim 23 col 32:54-56; claim 8 col 30:38-41; claim 23 col 32:53-56; claims 17-18 col 32:5-23, 28-34. The non-transitory computer-readable medium of claim 21, wherein the selectable link is rendered in a bookmark section (a history of the web browser associated with the user) of the web browser. ‘286 patent claim 22 col 32:50-56; claims 17-18 col 32:5-23, 28-34.). 

Regarding claim 12, which depends from claim 10 and recites:
wherein the group of web pages includes two or more previously-viewed web pages that are arranged in chronological order (i.e., The ‘286 patent claims recite the method of claim 10 from which claim 12 depends, including the group of web pages. The ‘286 patent claims recite generating at least one navigation graph based on the group of web pages includes two or more previously-viewed web pages that are arranged in chronological order (web pages from navigation graph are include two or more previously viewed web pages arranged in chronological order)) that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages; and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56; claims 17-18 col 32:5-23, 28-34. the navigation suggestion renders a list of the first group of web pages in chronological order. ‘286 patent claim 19, col 32:38-39; claims 17-18 col 32:5-23, 28-34.). 

Regarding claim 13, which depends from claim 10 and further recites:
rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser (i.e., The ‘286 patent claims recite the method of claim 10 from which claim 13 depends, including the first and second user interface and plurality of search suggestions. The ‘286 patent claims recite determine that content currently displayed in a second browser tab is topically related to the second group of web pages; and provide a second navigation suggestion (rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser) for display on the user interface of the web browser, the second navigation suggestion identifying at least one web page from the second group of web pages (topically related to the group of web pages in the second user interface of the web browser).’286 patent claims 17-18 col 32:5-23, 28-36; claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 col 32:53-56.). 

Regarding claim 14, which depends from claim 10 and further recites:
acquiring data about web pages rendered within the web browser; generating a plurality of navigation graphs based on the acquired data; 
clustering a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; (i.e., The ‘286 patent claims recite the method of claim 10 from which claim 14 depends. The ‘286 patent claims recite acquire data about a plurality of web pages rendered within one or more browser tabs of a web browser … generate a plurality of navigation graphs based on the acquired data. ‘286 patent claims 17-18 col 32:5-23, 28-36; claim 4 col 29:63-col 30:8.generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first (second) cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second (first) cluster group based on the similarity analysis. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.); 
determining that the at least one search term is topically related to the first cluster group; and identifying the group of web pages from the first cluster group (determining that the at least one search term is topically related to the first cluster group navigation graph based on the similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 claim 23 col 32:54-56; claims 17-18 col 32:5-23, 28-36. generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; and determining that the content currently displayed in the web browser is topically related to the second (first) cluster group, the navigation suggestion identifying at least one web page included within a navigation graph that is part of the second (first) cluster group. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.). 

Regarding claim 15, which depends from claim 14 and further recites:
wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector (i.e., The ‘286 patent claims recite the method of claim 14 from which claim 15 depends. The ‘286 patent claims recite wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector. ‘286 patent claim 5 col 30:9-26). 

Regarding claim 16, which depends from claim 15 and recites:
wherein the first navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the web browser, the at least one link representing a navigation path between the web pages (i.e., The ‘286 patent claims recite the method of claim 15 . 

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (Pub. No. US 2011/0035402 A1, published Feb. 10, 2011) hereinafter Agrawal in view of Twig et al. (Pub. No. US 2013/0117675 A1, published May 9, 2013) hereinafter Twig.

Regarding claim 1, Agrawal teaches:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e., Agrawal, Abstract, Figs. 1-2, paragraphs 33-40.): 
receive, in a web browser, at least one search term for searching web content (i.e., The user devices 206, 208, 210 are configured to transmit search queries to the search engine server 204. In response thereto, the search engine server 204 is configured to return a Search Engine Results Page (SERP) having one or more search results that satisfy the received query (receive, in a web browser, at least one search term for searching web content). One exemplary SERP is depicted in browser tab 1999 of FIG. 19, more fully described herein below. In the embodiment depicted in FIG. 19, the SERP 1999 includes a number of selectable links, e.g., 1951, 1921, 1923 and 1927 that, upon user selection are operative to request a URL from a server somewhere on the world-wide web. Agrawal, Figs 3-5, 8- 9, 13, 17-19, para 48, 47, 66-73, 96, 107-110.  Turning now to FIG. 9, there is depicted a schematic diagram 900 for providing URLs related to search results, in accordance with embodiments of the present invention. Initially, as indicated at block 910, a search query is input by a user. Upon receipt of the receive, in a web browser, at least one search term for searching web content), it is determined whether or not the received search query is a task-oriented search query. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 96, 107-110, 28-31.); 
determine that the at least one search term is topically related to previous web activity of a user of the web browser (i.e., Turning now to FIG. 9, there is depicted a schematic diagram 900 for providing URLs related to search results, in accordance with embodiments of the present invention. Initially, as indicated at block 910, a search query is input by a user. Upon receipt of the search query (at least one search term), it is determined whether or not the received search query is a task-oriented search query. This is indicated at block 912. ... If, however, it is determined that the received search query is a task-oriented search query, at least one search result that satisfies the received search query is identified, as indicated at block 918. Also identified, as indicated at block 920, is one or more URLs related to the at least one search result. As indicated at block 922, the identified URL(s) are presented to the user in association with the at least one search result to which it is related, to aid the user in performing his or her task requests (determine that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 54-55, 96, 107-110, 28-31.  A task in a broad definition may span several sessions or even several years, including, e.g., reading news about a certain topic related to a business, searching for a forgotten title of a movie, shopping for groceries, and the like (determine that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). … In embodiments, the related URL data may be populated using the text of the user search query or the search results as an index into compiled related URL data. In embodiments, user data may be utilized, which user data includes data outside of the present search query to determine if there are sufficiently related URLs to one or more of the search results identified for the task-oriented search query. In embodiments, user data may include prior hyper-requests from the same user who submitted the present search query, either from the current session, prior related sessions, or all prior data (determine that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). In embodiments, user data may include all sessions of all users world-wide, users of a certain browser, users of a certain search engine, users of a certain location such as a country, or data from queries having words in common with the present search query. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 67, 66-73, 47-48, 54-55, 96, 107-110, 28-31.);  
render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link associated with the previous web activity (i.e., Also identified, as indicated at block 920, is one or more URLs related to the at least one search result. As indicated at block 922, the identified URL(s) are presented to the user in association with the at least one search result to which it is related, to aid the user in performing his or her task requests (render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link (URLs) associated with the previous web activity (URLs associated with previous task web activity sessions)). Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 96, 107-110, 28-31.  A task being performed by the user may be broadly (render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link (URLs) associated with the previous web activity). In embodiments, user data may include all sessions of all users world-wide, users of a certain browser, users of a certain search engine, users of a certain location such as a country, or data from queries having words in common with the present search query. In embodiments, related URL data is created from the user data in an off-line, real-time, or near real-time process. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 67, 66-73, 47-48, 96, 107-110, 28-31.); and 
render, in response to receipt of a user selection of the selectable link, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis.
Agrawal teaches that, A second display area such as auto-suggest box 1750, drops down to suggest alternative hyper-requests to the string typed in by the user. Suggested hyper-requests such as 1751, 1752, 1753, and 1754 are selected, for example, by the user depressing arrow keys rather than continuing typing the descriptive string 1740. Some of the suggested hyper-requests, such as 1751, are render, ). In the example shown, prior sessions that had entered the query string "nieman" were entering a navigational query for the web site of Nieman Marcus". At least one of these sessions that entered a navigational query for Nieman Marcus also entered navigational queries for Saks, Nordstrom and Dillards. Therefore, a related URL determination component, e.g., URL determination component 424 of FIG. 4, determined Saks, Nordstrom, and Dillards to be related sites for the task of comparison shopping to the string "nieman". Display area 1750 is presented substantially at the top of the search engine response page, because it is adjacent to, and below the search box 1730. Agrawal, Figs 3, 4, 8, 9, 13, 17-19, para 107, 108-110, 66-73, 47-48, 96, 28-31. 
Thus, as discussed above, Agrawal teaches rendering a navigation suggestion including a selectable link associated with previous web activity and rendering the identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis. Agrawal does not specifically 
However, Twig teaches in the field related to field of web browsing and more specifically to recommending content to those browsing the web. Twig, para 3. Twig teaches that, In one embodiment, the browser 115 detects the selection 805 of a selectable navigation element 845 and requests a corresponding navigation recommendation (rendering, in response to receipt of a user selection of the selectable link). In one embodiment, the received navigation recommendation 810 includes associated information 820, 825, 830 for a URL corresponding to the selected navigation element and additional browsing recommendations 815 (rendering, in response to receipt of a user selection of the selectable link, a group of related pages) and optionally associated information for the additional recommendations. In one embodiment, the associated information for the browsing recommendations 815 is received and displayed responsive to the user scrolling over a recommendation. Various combinations of the above or other techniques discussed herein may be implemented to display navigation recommendations, search suggestions, browsing recommendations and associated information in other ways within the browser 115. Twig, Fig 8, para 89, 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for 

Regarding claim 3, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
render, in response to receipt of the user selection of the selectable link, a search suggestion topically related to the group of web pages. 
Agrawal in view of Twig teaches the system of claim 1 from which claim 3 depends including the executable instructions and at least one processor. Agrawal teaches that, Still further, such presentation of related URLs may include displayed hyper-links (such as hyper-links 1851, 1852, 1853 of FIG. 18), each indicating the text of a related search query (render). Agrawal, para 73, 108-109. A screen shot of an exemplary graphical user interface for presenting a task-related hyper-request is displayed in FIG. 18. A second hyper-request such as text string 1840 is input into a control 1830, such as a text box in display area 1845. A second display area such as task pane 1850 provides a number of controls 1851 (render), 1852, 1853, 1855,  1858, and 1859. Some of these controls are displayed as hypertext that results in a query request 
Thus, as discussed above, Agrawal teaches rendering a navigation suggestion including a selectable link and rendering a search suggestion topically related to the group of web pages. Agrawal does not specifically disclose rendering, in response to 
However, Twig teaches in the field related to field of web browsing and more specifically to recommending content to those browsing the web. Twig, para 3. Twig teaches that, In one embodiment, the browser 115 detects the selection 805 of a selectable navigation element 845 and requests a corresponding navigation recommendation (rendering, in response to receipt of a user selection of the selectable link). In one embodiment, the received navigation recommendation 810 includes associated information 820, 825, 830 for a URL corresponding to the selected navigation element and additional browsing recommendations 815 (rendering, in response to receipt of a user selection of the selectable link, a group of related pages) and optionally associated information for the additional recommendations. In one embodiment, the associated information for the browsing recommendations 815 is received and displayed responsive to the user scrolling over a recommendation. Various combinations of the above or other techniques discussed herein may be implemented to display navigation recommendations, search suggestions, browsing recommendations and associated information in other ways within the browser 115. Twig, Fig 8, para 89, 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term and rendering of Agrawal using the 

Regarding claim 4, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
identify at least one previously-viewed web page from the previous web activity based on user engagement metrics associated with the previous web activity, wherein the group of web pages includes the at least one previously-viewed web page. 
Agrawal in view of Twig teaches the system of claim 1 from which claim 4 depends including the executable instructions and at least one processor. Agrawal teaches that, Turning now to FIG. 3, an exemplary query log 300 is depicted. The columns of the query log 300 define the individual fields of data recorded for each search query. The first field is the IP address of the user device from which the search query was issued. Fields for the time and date that the search queries were received by the search engine server 204 are depicted. In other embodiments of the invention, additional time and date fields may represent the respective time and date that a search query was entered into the user device 206, 208, and 210. Although not depicted in FIG. 3, an additional time field may be provided in the query log 300 for recording the time and date on which the URL was selected (identify at least one previously-viewed web page (previously selected and viewed web page URL) from the previous web activity (previous web search query activity) based on user engagement metrics (IP address, search query entered, date, time, URL selected) associated with the previous web activity). Additional fields in the query log 300 provide for the recordation of the search query received from the user, as well as the URL selected in the search results. Each row of the query log provides a unique reference for an issuance of a search query by a user. This depiction of a query log 300 is provided for illustrative purposes only, and ones skilled in the art will understand that a query log may take nearly limitless forms. Further, query logs may contain more or less information than that presented in accordance with FIG. 3. One skilled in the art would recognize that information regarding a user's browsing history may also be included in a query log. Accordingly, the format and content presented in FIG. 3 should be interpreted as merely an example of one of many acceptable query log formats and content contained therein. Agrawal, Figs 3-5, 13, 17-19,  paras 47, 46-50, 54, 28-31, 61-62, 69-70, 89, 101, 106-107.
The related URL determination component 424 receives the search results determined by the search result determination component 420 and identifies any URLs that are related to one or more of the determined search results. In the system 400 depicted in FIG. 4, distributed application components Related P1 428, Related P2 430, Related P3 432 and Related P4 434 each process a partition of available related site data, and each returns related results for corresponding partitions P1, P2, P3, and P4 in parallel to the related URL determination component 424 (wherein the group of web pages includes the at least one previously-viewed web page). For example, partition P1 wherein the group of web pages includes the at least one previously-viewed web page), P2 may represent related data mined from all users' categorical query requests (wherein the group of web pages includes the at least one previously-viewed web page), P3 may represent related data mined from tracking the current session for the current user (wherein the group of web pages includes the at least one previously-viewed web page), and P4 may represent related data mined from tracking all sessions for the current user (wherein the group of web pages includes the at least one previously-viewed web page). In yet another example, P1, P2, P3, and P4 may each represent approximately one quarter of the white-list data for the servers in the same country as the user who submitted the subject query. Any and all such variations, and any combination thereof, are contemplated to be within the scope of embodiments hereof. Agrawal, Figs 3-5, 13, 17-19,  paras 54, 46-50, 28-31, 61-62, 69-70, 89, 101, 106-107.

Regarding claim 10, Agrawal teaches:
A method (i.e., Agrawal, abstract, Figs 1-5, para 5, 28.) comprising: receiving, in a web browser, at least one search term for searching web content (i.e., The user devices 206, 208, 210 are configured to transmit search queries to the search engine server 204. In response thereto, the search engine server 204 is configured to return a Search Engine Results Page (SERP) having one or more search results that satisfy the received query (receiving, in a web browser, at least one search term for searching web content). One exemplary SERP is depicted in browser tab 1999 of FIG. 19, more fully described herein below. In the embodiment depicted in FIG. 19, the SERP 1999 includes a number of selectable links, e.g., 1951, 1921, 1923 and 1927 that, upon user selection are operative to request a URL from a server somewhere on the world-wide web. Agrawal, Figs 3-5, 8- 9, 13, 17-19, para 48, 47, 66-73, 96, 107-110.  Turning now to FIG. 9, there is depicted a schematic diagram 900 for providing URLs related to search results, in accordance with embodiments of the present invention. Initially, as indicated at block 910, a search query is input by a user. Upon receipt of the search query (receive, in a web browser, at least one search term for searching web content), it is determined whether or not the received search query is a task-oriented search query. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 96, 107-110, 28-31.); 
determining that the at least one search term is topically related to previous web activity of a user of the web browser (i.e., Turning now to FIG. 9, there is depicted a schematic diagram 900 for providing URLs related to search results, in accordance with embodiments of the present invention. Initially, as indicated at block at least one search term), it is determined whether or not the received search query is a task-oriented search query. This is indicated at block 912. ... If, however, it is determined that the received search query is a task-oriented search query, at least one search result that satisfies the received search query is identified, as indicated at block 918. Also identified, as indicated at block 920, is one or more URLs related to the at least one search result. As indicated at block 922, the identified URL(s) are presented to the user in association with the at least one search result to which it is related, to aid the user in performing his or her task requests (determining that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 54-55, 96, 107-110, 28-31.  A task in a broad definition may span several sessions or even several years, including, e.g., reading news about a certain topic related to a business, searching for a forgotten title of a movie, shopping for groceries, and the like (determining that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). … In embodiments, the related URL data may be populated using the text of the user search query or the search results as an index into compiled related URL data. In embodiments, user data may be utilized, which user data includes data outside of the present search query to determine if there are sufficiently related URLs to one or more of the search results identified for the task-oriented search query. In embodiments, user data may include prior hyper-requests from the same user who submitted the present search query, either from the current session, prior related sessions, or all prior data (determining that the at least one search term is topically related (task topically related) to previous web activity of a user of the web browser). In embodiments, user data may include all sessions of all users world-wide, users of a certain browser, users of a certain search engine, users of a certain location such as a country, or data from queries having words in common with the present search query. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 67, 66-73, 47-48, 54-55, 96, 107-110, 28-31.); 
rendering a plurality of search suggestions related to the at least one search term on a first user interface of the web browser, the plurality of search suggestions including a navigation suggestion defining a selectable link associated with the previous web activity (i.e., Also identified, as indicated at block 920, is one or more URLs related to the at least one search result. As indicated at block 922, the identified URL(s) are presented to the user in association with the at least one search result to which it is related, to aid the user in performing his or her task requests (rendering a plurality of search suggestions (URLs)) related to the at least one search term on a first user interface of the web browser, the plurality of search suggestions including a navigation suggestion defining a selectable link (URLs) associated with the previous web activity (URLs associated with previous task web activity sessions)). Agrawal, Figs 3-5, 8-9, 13, 17-19, para 66, 67-73, 47-48, 96, 107-110, 28-31.  A task being performed by the user may be broadly defined as a goal that is determined to be likely pursued by the user who issues a particular search query. A task in a broad definition may span several sessions or even several years, including, e.g., reading news about a certain topic related to a business, searching for a forgotten title of a movie, shopping for groceries, and the like. … In embodiments, user data may include prior hyper-requests from the same user who submitted the present search query, either (rendering a plurality of search suggestions (URLs)) related to the at least one search term on a first user interface of the web browser, the plurality of search suggestions including a navigation suggestion defining a selectable link (URLs) associated with the previous web activity (URLs associated with previous task web activity sessions)). In embodiments, user data may include all sessions of all users world-wide, users of a certain browser, users of a certain search engine, users of a certain location such as a country, or data from queries having words in common with the present search query. In embodiments, related URL data is created from the user data in an off-line, real-time, or near real-time process. Agrawal, Figs 3-5, 8-9, 13, 17-19, para 67, 66-73, 47-48, 96, 107-110, 28-31.); and 
rendering, in response to receipt of a user selection of the selectable link, a second user interface of the web browser, the second user interface including identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis. 
 Agrawal teaches that, A second display area such as auto-suggest box 1750, drops down to suggest alternative hyper-requests to the string typed in by the user. Suggested hyper-requests such as 1751, 1752, 1753, and 1754 are selected, for example, by the user depressing arrow keys rather than continuing typing the descriptive string 1740. Some of the suggested hyper-requests, such as 1751, are suggested through simple string matching searching for a more complete text string based on the entered characters, and perhaps upon relative frequency of entry. Other rendering, ). In the example shown, prior sessions that had entered the query string "nieman" were entering a navigational query for the web site of Nieman Marcus". At least one of these sessions that entered a navigational query for Nieman Marcus also entered navigational queries for Saks, Nordstrom and Dillards. Therefore, a related URL determination component, e.g., URL determination component 424 of FIG. 4, determined Saks, Nordstrom, and Dillards to be related sites for the task of comparison shopping to the string "nieman". Display area 1750 is presented substantially at the top of the search engine response page, because it is adjacent to, and below the search box 1730. Agrawal, Figs 3, 4, 8, 9, 13, 17-19, para 107, 108-110, 66-73, 47-48, 96, 28-31. 
Thus, as discussed above, Agrawal teaches rendering a navigation suggestion including a selectable link associated with previous web activity and rendering the identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis. Agrawal does not specifically disclose rendering, in response to receipt of a user selection of the selectable link, a 
However, Twig teaches in the field related to field of web browsing and more specifically to recommending content to those browsing the web. Twig, para 3. Twig teaches that, In one embodiment, the browser 115 detects the selection 805 of a selectable navigation element 845 and requests a corresponding navigation recommendation (rendering, in response to receipt of a user selection of the selectable link). In one embodiment, the received navigation recommendation 810 includes associated information 820, 825, 830 for a URL corresponding to the selected navigation element and additional browsing recommendations 815 (rendering, in response to receipt of a user selection of the selectable link, a second user interface of the web browser, the second user interface including a group of related pages) and optionally associated information for the additional recommendations. In one embodiment, the associated information for the browsing recommendations 815 is received and displayed responsive to the user scrolling over a recommendation. Various combinations of the above or other techniques discussed herein may be implemented to display navigation recommendations, search suggestions, browsing recommendations and associated information in other ways within the browser 115. Twig, Fig 8, para 89, 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages 

Regarding claim 11, which depends from claim 10 and recites:
wherein the first user interface includes a search box to receive the at least one search term, the plurality of search suggestions being rendered within a threshold distance of the search box, wherein the second user interface includes a history of the web browser associated with the user. 
Agrawal in view of Twig teaches the method of claim 1, including receiving the at least one search term, the first user interface and second user interface. Agrawal teaches that, The user interface 1300 is a display of a user device, e.g., user device 206, 208, or 210 of FIG. 4. An internet web browser 1304 is depicted, along with a search results web page 1306. The navigational search query "Computer Superstore" 1302 is presented as well. The corresponding URL 1308 of "www.computersuperstore.com" is presented as the corresponding URL to the navigational search query 1302. Immediately beneath the corresponding URL 1308 are a number of related search queries 1310 (wherein the first user interface includes a search box (1302) to receive the at least one search term, the plurality of search suggestions (related search queries 1310) being rendered within a threshold distance of the search box). Agrawal, Figs 13, 17-19, 3-5, 8-9, para 96, 107-110. Turning now to 
Thus, Agrawal teaches wherein the first user interface includes a search box to receive the at least one search term, the plurality of search suggestions being rendered within a threshold distance of the search box, and logging the history of the web browser associated with the user. Agrawal does not specifically disclose the second user interface includes a history of the web browser associated with the user. 
However, Twig teaches that, Additionally, some embodiments of the input module 215 may determine a navigation request for updating a navigation recommendation feed. … In another example, the input module 215 determines a navigation request including one or more URLs or keywords previously specified (e.g., in a favorites or history) or frequented by the user (navigation recommendation includes a history of the web browser associated with the user (URLs previously specified, in a history)).Twig, Fig 8, para 44. FIG. 8 is a user interface illustrating an input received as a selection 805 within a browser 115 and a corresponding navigation recommendation 810 presented by a browser 115 according to one embodiment. As shown in FIG. 8, the browser 115 receives, as user input, a selection 805 within web content 840 displayed by the browser. Consequently, the browser 115 prepares a request that includes a URL of the selected content or data describing the selected content such as metadata or an identifier and indicates that input was received as selection 805. Twig, Fig 8, para 88, 89.  In one embodiment, the browser 115 detects the selection 805 of a selectable navigation element 845 and requests a corresponding navigation recommendation. In (second user interface (810) navigation recommendation includes a history of the web browser associated with the user (URLs previously specified in a history of the web browser associated with the user)). In one embodiment, the associated information for the browsing recommendations 815 is received and displayed responsive to the user scrolling over a recommendation. Various combinations of the above or other techniques discussed herein may be implemented to display navigation recommendations, search suggestions, browsing recommendations and associated information in other ways within the browser 115. Twig, Fig 8, para 89, 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term, where the first user interface includes a search box to receive the at least one search term, the plurality of search suggestions being rendered within a threshold distance of the search box, and logging the history of the web browser associated with the user of Agrawal using the feature for rendering a second user interface including a group of related pages and a history of the web browser associated with the user in response to receipt of a user selection of the selectable link of Twig, with a reasonable expectation of success, in order to help users 

Regarding claim 13, which depends from claim 10 and further recites:
rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser. 
Agrawal in view of Twig teaches the method of claim 10 from which claim 13 depends, including a search suggestion topically related to the group of web pages. Agrawal does not specifically disclose rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser. 
However, Twig teaches that, FIG. 8 is a user interface illustrating an input received as a selection 805 within a browser 115 and a corresponding navigation recommendation 810 presented by a browser 115 according to one embodiment. As shown in FIG. 8, the browser 115 receives, as user input, a selection 805 within web content 840 displayed by the browser. Consequently, the browser 115 prepares a request that includes a URL of the selected content or data describing the selected content such as metadata or an identifier and indicates that input was received as selection 805. Twig, Fig 8, para 88, 89.  In one embodiment, the browser 115 detects the selection 805 of a selectable navigation element 845 and requests a corresponding navigation recommendation. In one embodiment, the received navigation recommendation 810 includes associated information 820, 825, 830 for a URL corresponding to the selected navigation element and additional browsing recommendations 815 and optionally associated information for the additional (rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser)). In one embodiment, the associated information for the browsing recommendations 815 is received and displayed responsive to the user scrolling over a recommendation. Various combinations of the above or other techniques discussed herein may be implemented to display navigation recommendations, search suggestions, browsing recommendations and associated information in other ways within the browser 115. Twig, Fig 8, para 89, 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a second user interface including a group of related pages in response to receipt of a user selection of the selectable link and rendering a search suggestion topically related to the group of web pages in the second user interface of the web browser of Twig, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests. Twig, Fig 8, paragraphs 5-6, 88-89.

Claims 17 and 19 recite non-transitory computer-readable media that substantially parallel the computer systems of claims 1 and 3, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3 also applies to claims 17 A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to (i.e., Agrawal, Abstract, Figs. 1-2, paragraphs 33-40.).

Claims 2, 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Twig as applied to claims 1 and 17 above, and further in view of Ording et al. (Pub. No. US 2007/0011616 A1, published January 11, 2007) hereinafter Ording.

Regarding claim 2, which depends from claim 1 and recites:
wherein the group of web pages includes two or more previously-viewed web pages that are arranged in chronological order. 
Agrawal in view of Twig teaches the system of claim 1 from which claim 2 depends, including the group of web pages. Agrawal in view of Twig does not specifically disclose the two or more previously-viewed web pages that are arranged in chronological order the displaying a list of the web pages of the group in chronological order. 
However, Ording teaches that FIG. 28A shows a submenu GUI for the Dynamic Bookmarks and with an alternative organization of the bookmarks. In this exemplary embodiment the bookmarked pages are ordered by recency of user access (with the most recently accessed bookmark page at the top) (navigation suggestion group of web pages includes two or more previously-viewed web pages that are arranged in chronological order). FIG. 28B shows a title bar GUI for the Dynamic Bookmarks and with the same alternative organization of the bookmarked pages as in FIG. 28A. (bookmarked pages ordered by recency of use). Ording, Figs 28A, 28B, 8, paragraphs 40-41, 66, 81-82.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to receipt of a user selection of the selectable link of Twig and suggestion group of web pages includes two or more previously-viewed web pages that are arranged in chronological order of Ording, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and to present an organization of the pages that are ordered by recency of user access, with the most recently accessed page at the top. Ording, Figs. 28A, 28B, paragraphs 81-82. Twig, Fig 8, paragraphs 5-6, 88-89.

Claim 12 recites a non-transitory computer-readable medium that substantially parallels the computer system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 12. Accordingly, claim 12 is rejected based on substantially the same rationale as set forth above with respect to claim 2.  

Claim 18 recites a method that substantially parallels the computer system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 18. Accordingly, claim 18 is rejected based on substantially the same rationale as set forth above with respect to claim 2.  

Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Twig as applied to claims 1 and 10 above, and further in view of Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published Jul. 13, 2017) hereinafter Bhupatiraju and Zhao et al. (Pub. No. US 2014/0359489 A1, published December 4, 2014) hereinafter Zhao.

Regarding claim 5, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
acquire data about web pages rendered within the web browser; generate a plurality of navigation graphs based on the acquired data; cluster a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group. 
Agrawal in view of Twig teaches the system of claim 1 from which claim 5 depends including the executable instructions, at least one processor, identified group of web pages and similarity analysis. Agrawal teaches acquiring data about web pages visited within the browser in that Agrawal discloses acquiring, tracking, storing and does not specifically disclose acquire data about web pages rendered within the web browser; generate a plurality of navigation graphs based on the acquired data; cluster a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group. 
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, abstract, para 1. Bhupatiraju teaches that, In an example where a URL is analyzed, corresponding uniform resource locators for each browser tab of the plurality of open browser tabs is sent to the server 120. The content is analyzed on the server 120 (acquiring data about a web pages rendered within the web browser) by processor 122 according to instructions in memory 124. The server 120 provides, for example, a similarity score 153 for each of the plurality of open browser tabs. The similarity score may be calculated based on a similarity of the URL, content of the page (wherein the processing includes performing a similarity analysis using the acquired data), temporal information, locale information, etc. Each browser tab is grouped with other browser tabs each having a similarity score that exceeds a predetermined threshold into the visual container (each group including web pages that are determined to be topically related to each other based on the similarity analysis). The similarity score may be a function of two documents, D1 and D2 (each group including web pages that are determined to be topically related to each other based on the similarity analysis), and described by the function (D1,D2)=X, where X is a similarity score 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for. Bhupatiraju, para 2, 3-6, 37. Twig, Fig 8, paragraphs 5-6, 88-89.
Thus, Agrawal in view of Twig and Bhupatiraju teaches the identified group of web pages, similarity analysis and acquiring data about a web pages rendered within the web browser. Agrawal in view of Twig and Bhupatiraju does not specifically disclose generating a plurality of navigation graphs based on the acquired data, clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identifying the group of web pages based on the cluster group.  
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao generating a plurality of navigation graphs based on the acquired data). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju and generating a plurality of navigation graphs based on the acquired data clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group of Zhao, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for and in order to provide the user a view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular 

Regarding claim 6, which depends from claim 5 and recites:
wherein a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the web browser, the at least one link representing a navigation path between the web pages. 
Agrawal in view of Twig, Bhupatiraju and Zhao teaches the system of claim 5 from which claim 6 depends, including generating a plurality of navigation graphs based on the acquired data. Please see above rejection of claim 5. Agrawal in view of Twig and Bhupatiraju does not specifically disclose a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages rendered within the web browser, the at least one link representing a navigation path between the web pages.
However, Zhao teaches that In FIG. 10, Group 2 is illustrated in the expanded state, and uses a tree structure to display the browsing history for the group. The dashed lines 116A-H explain the sequence in which the web pages corresponding to the thumbnail images have been browsed (a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages rendered by the web browser, the at least one link representing a navigation path between the web pages). Starting from Thumb 1, the first-browsed web page in the group, line 116A indicates that the web page corresponding to Thumb 2 was browsed next. Line 1168 indicates that the web page corresponding to Thumb 2 was browsed from the web page corresponding to Thumb 1. Line 116C indicates that the web page corresponding to Thumb 3 was browsed from the web page corresponding to Thumb 2. Line 116C indicates that the web page corresponding to Thumb 4 was browsed from the web page corresponding to Thumb 3. Zhao, Figs 1-15, paragraphs 60, 65, 60-71. Thus, browsing history display 120' has a more classical tree structure, in which each thumbnail node has at most a single "ancestor" thumbnail node, and is not self-referential. Zhao, Figs 1-15, paragraphs 60, 65, 60-71.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju and generating a plurality of navigation graphs based on the acquired data clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group and where a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages rendered by the web  of Zhao, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for and in order to provide the user a view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. Bhupatiraju, para 2, 3-6, 37. Twig, Fig 8, paragraphs 5-6, 88-89.

Regarding claim 7, which depends from claim 5 and recites:
wherein the executable instructions include executable instructions that when executed by the at least one processor cause the at least one processor to: 
filter the cluster group to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages. 
does not specifically disclose filtering the cluster group to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages.
However, Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the cluster group of web pages to remove at least one web page based on user engagement metrics (oldest, least recently accessed) associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser and filtering the cluster group of web pages to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages of Bhupatiraju and generating a plurality of navigation graphs based on the acquired data clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group and where a navigation graph of the plurality of navigation graphs includes nodes and at least one link between the nodes, the nodes representing web pages rendered by the web browser, the at least one link representing a navigation path between the web pages of Zhao, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for and in order to provide the user a view of his or her browsing history and the relationship between web 

Regarding claim 8, which depends from claim 5 and recites:
wherein a navigation graph of the plurality of navigation graphs is generated in response to receipt of a new search by the web browser. 
Agrawal in view of Twig, Bhupatiraju and Zhao teaches the system of claim 5 from which claim 8 depends, including generating a navigation graph in response to receipt of a search by the web browser. Please see above rejection of claim 5.  Agrawal teaches that, the Some of these controls are displayed as hypertext that results in a query request for the displayed text being sent to a search engine server, e.g., search engine server 204 of FIG. 4. In the example shown the text string 1840 "world news online" was entered, and processed by search engine 204 of FIG. 4, which determined, utilizing related sites determination component 424, that this hyper-request is a parent category to daughter hyper-requests for "cnn world news," "abc world news," and "fox world news." Agrawal, Figs 3-5, 13, 17-19, para 108, 107-110. Continuing with FIG. 18, control 1855 presents an instruction in 1857 explaining to the user that a text string receipt of a new search by the web browser). Embodiments of the font in 1857 are grayed out to indicate that it is an instruction to the user, and upon clicking on search box 1855, the instructional text disappears. Control 1858 is a hypertext control providing a tool for use with the related sites. The displayed words of 1858 are significant informational words from a breaking news story that was most recently provided from the CNN site. Control 1859 is a hypertext control providing a tool for searching all sites for headlines involving the significant news that is represented by significant terms from titles of related breaking news. Agrawal, Figs 3-5, 13, 17-19, para 109, 107-110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term and generating in response to receipt of a new search by the web browser of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju and generating a plurality of navigation graphs based on the acquired data clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group of Zhao, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web 

Regarding claim 14, which depends from claim 10 and further recites:
acquiring data about web pages rendered within the web browser; 
generating a plurality of navigation graphs based on the acquired data; clustering a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; determining that the at least one search term is topically related to the first cluster group; and identifying the group of web pages from the first cluster group. 
Agrawal in view of Twig teaches the method of claim 10 from which claim 14 depends including receiving the search term, determining that the at least one search term is topically related to the previous web activity and group of web pages (first cluster), identifying the group of web pages based on the similarity analysis that are topically related to the search term. Agrawal teaches acquiring data about web pages visited within the browser in that Agrawal discloses acquiring, tracking, storing and using data about web pages URLs selected and visited in a query log. Agrawal, Figs 3-5, 13, 17-19,  paras 47, 46-50, 54, 28-31, 61-62, 69-70, 89, 101, 106-107. Agrawal in view of Twig does not specifically disclose acquire data about web pages rendered within the web browser; generate a plurality of navigation graphs based on the acquired data; cluster a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; and identifying the group of web pages from the cluster group and identify the group of web pages from the cluster group. 
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, abstract, para 1. Bhupatiraju teaches that, In an example where a URL is analyzed, corresponding uniform resource locators for each browser tab of the plurality of open browser tabs is sent to the server 120. The content is analyzed on the server 120 (acquiring data about a web pages rendered within the web browser) by wherein the processing includes performing a similarity analysis using the acquired data), temporal information, locale information, etc. Each browser tab is grouped with other browser tabs each having a similarity score that exceeds a predetermined threshold into the visual container (each group including web pages that are determined to be topically related to each other based on the similarity analysis). The similarity score may be a function of two documents, D1 and D2 (each group including web pages that are determined to be topically related to each other based on the similarity analysis), and described by the function (D1,D2)=X, where X is a similarity score indicating a level of similarity between document D1 and document D2. Within this disclosure, a "document" may refer to a web page. Bhupatiraju, Figs 1-11, paragraphs 37, 34, 47, 48, 3-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users 
Thus, Agrawal in view of Twig and Bhupatiraju teaches acquiring data about a web pages rendered within the web browser, receiving the search term, determining that the at least one search term is topically related to the previous web activity and group of web pages (first cluster), identifying the group of web pages (first cluster) based on the similarity analysis that are topically related to the search term.
Agrawal in view of Twig and Bhupatiraju does not specifically disclose generating a plurality of navigation graphs based on the acquired data; clustering a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; and identifying the group of web pages from the cluster group. 
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the generating a plurality of navigation graphs based on the acquired data). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group (first group, second group) corresponds to a different browser window or tab (clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query, determining that the at least one search term is topically related to the previous web activity and group of web pages (first cluster), identifying the group of web pages based on the similarity analysis that are topically related to the search term. of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and acquiring data about a web pages rendered within the web browser of Bhupatiraju and generating a plurality of navigation graphs based on the acquired data, clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis, identifying the group of web pages from the cluster group of Zhao, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for and in order to provide the user a view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Twig as applied to claim 1, and further in view of Batraski et al. (Pub. No. US 2013/0254685 A1, published Sep. 26, 2013) hereinafter Batraski.

Regarding claim 9, which depends from claim 1 and recites:
wherein the group of web pages includes includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device. 
Agrawal in view of Twig teaches the method of claim 1 from which claim 9 depends, including the computing system device, executing web browser render the navigation suggestion for display and the identified group of web pages includes a first and second web page. Agrawal teaches selecting for rendering a first web page URL. Agrawal, Figs 3-5, 17-19, para 101-110. Agrawal in view of Twig does not specifically disclose a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device. 
However, Batraski teaches in the field related to methods, systems, and programming for seamless browsing. Batraski, paragraph 1-2. Batraski, which is analogous to the claimed invention because Batraski is directed toward seamless browsing of web pages using different user devices, teaches that, The start page 110 is accessible when the user opens a new tab or presses, for example, a `home` button. The start page 110 allows a user to load the browsing state of the seamless browser 100 on another device by selecting a device, the last site visited from a history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device), or a list of previous queries. In some embodiments, selecting the state of another device does not change the state on the selected device. In some embodiments, the state of the selected device follows the state of the device to which the state is transferred. Batraski, Figs 1-3, paragraphs 46, 47, 46-49, 6-15. The page history menu 210 allows a user to see and select from page histories on any seamless browser of any device registered to the user. For example, if the user is using the mobile phone 205, the user can select pages from the PC 105 browser history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device). The page history menu 210 may be available on any device with The seamless browser 100. Batraski, Figs 1-3, paragraphs 48, 46-50, 6-15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Twig as applied to claim 17 and further in view of Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published Jul. 13, 2017) hereinafter Bhupatiraju.

Regarding claim 20, which depends from claim 17 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
filter the previously-viewed content to remove at least one item based on user engagement metrics associated with the previously-viewed content. 
does not specifically disclose filtering the previously-viewed content to remove at least one item based on user engagement metrics associated with the previously-viewed content.
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, abstract, para 1. Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the previously-viewed content (web pages) to remove at least one web page item based on user engagement metrics (oldest, least recently accessed) associated with the previously-viewed content (web pages)).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated. Bhupatiraju, Figs. 1-11, paragraph 46.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the web browser for entering search query and rendering a navigation suggestion including a selectable link associated with previous web activity and identification of a group of web pages topically related to the at least one search term of Agrawal using the feature for rendering a group of related pages in response to the selectable link selection of Twig and filtering the previously-viewed content to remove at least one web page item based on user engagement metrics associated with the previously-viewed content of Bhupatiraju, with a reasonable expectation of success, in order to help users find and experience content when it relates to their current activities and interests and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for. Bhupatiraju, para 2, 3-6, 37. Twig, Fig 8, paragraphs 5-6, 88-89.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuchro et al. (Pub. No. US 2016/0164984 A1) is considered relevant in disclosing determining browsing activities.
Duan et al. (Pub. No. US 2011/0035345 A1) is considered relevant in disclosing automatic classification of segmented portions of web pages.
Perry et al. (Pub. No. US 2007/0073641 A2) is considered relevant in disclosing a method and system for improving search results.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BARBARA M LEVEL/Examiner, Art Unit 2144